[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                     FOR THE ELEVENTH CIRCUIT
                                      ________________________

                                               No. 11-13100
                                           Non-Argument Calendar
                                         ________________________

                                D.C. Docket No. 1:08-cv-00595-CAP



ELLERY STEED,

llllllllllllllllllllllllllllllllllllll                    Plaintiff-Counter Defendant-Appellant,


                                                    versus


EVERHOME MORTGAGE COMPANY,
MERSCORP INC.,
MORTGAGE ELECTRONIC REGISTRATION SYSTEMS INC.,
CITIMORTGAGE INC.,
COUNTRYWIDE FINANCIAL CORPORATION,
GMAC-RFC HOLDING COMPANY, LLC,
MORSERV INC.,
WELLS FARGO and CO.,
DOES 1-11, INCLUSIVE,

                                             llllllllllllllllllllllllllllllllllllllllDefendants-Appellees,

FANNIE MAE,

llllllllllllllllllllllllllllllllll                         Defendant-Counter Claimant-Appellee,
HSBC FINANCE CORPORATION, et al.,

                                                   l   llllllllllllllllllllllllllllllllDefendants.

                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                            ________________________

                                      (July 11, 2012)

Before TJOFLAT, CARNES and BLACK, Circuit Judges.

PER CURIAM:

      On July 29, 2003, Ellery Steed, an African-American, obtained a mortgage

loan to purchase a home in Atlanta, Georgia. In addition to executing a

promissory note, he executed a security deed (“mortgage”) to Mortgage Electronic

Registration Systems, Inc. (“MERS”). On October 1, 2005, EverHome Mortgage

Company (“EverHome”) became the servicer for the mortgage. EverHome

thereafter purchased a hazzard insurance policy to protect the mortgage loan

balance as permitted under the terms of the mortgage.1 This increased Steed’s

monthly payments by $220 and Steed didn’t like it, so he stopped making his

mortgage payments. When EverHome threatened foreclosure, Steed made the loan

current. Steed eventually failed to make the mortgage payments, however, and


      1
          EverHome purchased the hazard insurance because Steed failed to provide it.

                                              2
EverHome commenced foreclosure proceedings. The Superior Court of Fulton

County entered a judgment of foreclosure, and, on February 5, 2008, Steed’s home

was foreclosed.

      Steed brought suit against EverHome on four occasions, two before and two

after the foreclosure. The first suit (“Steed I”) was filed in the Fulton County

Superior Court, Steed v. Everhome Mortgage Co. On February 22, 2006. Steed’s

complaint sought, among other things, relief from the various fees and

assessments EverHome had imposed. He voluntarily dismissed the suit on

November 27, 2006, prior to trial. The second suit (“Steed II”) was filed against

EverHome in the U.S. District Court for the Northern District of Georgia, Steed v.

Everhome Mortgage Co., on December 19, 2006. His complaint sought relief

under the Fair Housing Act, 42 U.S.C. § 3605 et seq., the Fair Credit Reporting

Act, 15 U.S.C. § 1681 et seq., the Georgia Fair Housing Act, O.C.G.A. § 8-3-200

et seq., the Georgia Fair Business Practices Act, O.C.G.A. § 10-1-390 et seq., and

Georgia tort law, fraud and negligence. In response, EverHome, citing Steed’s

mortgage loan defaults, counterclaimed for the full amount due on the promissory

note. On May 14, 2008, the district court granted EverHome summary judgement

on Steed’s claims, and EverHome dismissed its counterclaim (its foreclosure




                                          3
proceedings having concluded with the February 5, 2008 foreclosure).2 Steed

appealed the summary judgment, and we affirmed. Steed v. EverHome Mortgage

Company, 308 F. App’x 364 (11th Cir. 2009). The third lawsuit (“Steed III”) was

filed in the Fulton County Superior Court, Steed v. Everhome Mortgage Co., on

January 25, 2008, after Steed received from EverHome in December 2007 notice

of the impending foreclosure sale. In Steed III, in addition to EverHome, Steed

sued most of the parties now before this court as appellees. Before service of

process was effected on any of these parties, EverHome removed the case to the

District Court based on diversity of citizenship. Shortly after the removal, the

District Court denied Steed’s application for an order enjoining the foreclosure

proceedings. Steed voluntarily dismissed Steed III on March 4, 2008.

       The fourth suit (“Steed IV”), Steed v. Everhome Mortgage Co., is the case

presently before us on appeal. Steed filed it on February 25, 2008, after

EverHome had executed a foreclosure sale on his residence on February 5, 2008,

in an effort to vacate the foreclosure sale. Steed’s complaint, as amended, mirrors

the complaint in Steed III and asserts essentially the same claims Steed asserted in


       2
          Before granting summary judgment, the district court denied Steed’s application for an
injunctive order restraining the foreclosure proceedings because Steed admitted to the court that
he owed EverHome for the past due mortgage payments and was in default because he lacked the
financial resources to make the payments.


                                                4
a suit in the District of Delaware, Trevino v. Merscorp, Inc., et al., Case No.

1:07-CV-658 (D. Del. Sep. 20, 2007). In addition to EverHome, the complaint

seeks relief against Merscorp, Inc., MERS, Citimortgage, Inc., Countrywide

Financial Corporation, GMAC-RFC Holding Company, LLC, Morserv, Inc.,

Wells Fargo and Co., the controlling shareholders of MERS and Merscorp, Inc.,

HSBC Finance Corporation, Fannie Mae and various unnamed persons or entities.

As amended, the complaint included a variety of federal and state law claims,

among them claims for breach of contract, false representation, breach of the duty

of good faith and fair dealing, unfair trade practices, negligent commencement of

foreclosure proceedings, fraud, fraudulent conspiracy, denial of free access to the

courts, in violation of the United States and Georgia constitutions, racketeering, in

violation of federal and state “RICO” statutes, and race discrimination, in violation

of the Federal Fair Housing Act, 42 U.S.C. § 3605, and the Georgia Fair Housing

Act, O.C.G.A. § 8-3-204.

      The district court found no merit in any of Steed’s claims and gave the

defendants judgment. It disposed of Steed’s claims in the orders Steed challenges

in this appeal: the orders entered on September 30, 2009 (dismissing claims

against EverHome), on January 29, 2010 (dismissing claims against MERS and

Merscorp, Inc. and their shareholders, EverHome, GMAC-FRC Holding

                                          5
Company, LLC, HSBC Finance Corporation, and Fannie Mae), on May 18, 2011

(granting EverHome, MERS and Merscorp, Inc. summary judgment), and on June

8, 2011 (denying Steed’s motion for reconsideration of the May 18, 2011 order).

       In his opening brief, Steed appears to be challenging the district court’s

judgments in favor of EverHome, MERS, Merscorp, Inc., and the MERS and

Merscorp, Inc. shareholders. He argues that the court erred in dismissing his state

law claims for wrongful foreclosure, negligent foreclosure, fraud, fraudulent

conspiracy, and his claims under the federal and state RICO statutes. He also

argues that the court erred in granting EverHome summary judgment on his claims

under the federal and state fair housing acts.3 We find no merit in any of Steed’s

arguments. And with the exception of Steed’s claims under the fair housing acts,

none warrant discussion.

       The Federal Fair Housing Act (“FHA”) provides, in pertinent part:

       (a) In general

       It shall be unlawful for any person or other entity whose
       business includes engaging in residential real
       estate-related transactions to discriminate against any

       3
          In addition to the above, Steed argues that the district court abused its discretion in
refusing to grant him declaratory relief, a statement that the foreclosure sale of his residence was
invalid, erred in denying his motion for a default judgment against EverHome, and erred in
denying his motion for summary judgment against MERS and Merscorp, Inc. for breach of
contract and their duty of good faith and fair dealing. The challenges are patently meritless and
require no comment.

                                                 6
      person in making available such a transaction, or in the
      terms or conditions of such a transaction, because of
      race, color, religion, sex, handicap, familial status, or
      national origin.
      (b) “Residential real estate-related transaction” defined
      As used in this section, the term “residential real
      estate-related transaction” means any of the following:
             (1) The making or purchasing of loans or providing
             other financial assistance--
                (A) for purchasing, constructing, improving,
             repairing, or maintaining a dwelling; or
                (B) secured by residential real estate.
      (2) The selling, brokering, or appraising of
      residential real property.

42 U.S.C. § 3605.

      The Georgia Fair Housing Act provides, in pertinent part:

      (a) As used in this Code section, the term “residential
      real estate related transaction” means any of the
      following:
              (1) The making or purchasing of loans or providing
      other financial assistance:
                 (A) For purchasing, constructing, improving,
                 repairing, or maintaining a dwelling; or
                  (B) Secured by residential real estate; or
              (2) The selling, brokering, or appraising of
              residential real property.
      (b) It shall be unlawful for any person or other entity
      whose business includes engaging in residential real
      estate related transactions to discriminate against any
      person in making available such a transaction or in the
      terms or conditions of such a transaction because of
      race, color, religion, sex, handicap, familial status, or national origin.




                                           7
O.C.G.A. § 8-3-204. As the district court correctly noted, the Georgia courts

consider federal court interpretations of the FHA as persuasive and rely on those

interpretations in construing the Georgia Act.

      Steed’s fair housing act claims of race discrimination were based on

      defendants’ (1) fraudulent charging and overcharging of
      late fees, (2) inflated escrow charges, (3) inexplicable
      and unaccounted-for mortgage payment(s) dispersed to
      EverHome from the bankruptcy trustee, (4) grossly
      excessive, unsubstantiated and fraudulent charges of
      attorneys fees and foreclosure fees,
      discriminatory/predatory servicing and charging of
      mortgage and hazard insurance premiums, intentional and
      fraudulent commencement of foreclosure proceedings and
      various other unsubstantiated, unreasonable and inflated
      charges denoted as corporate advances.

Order, May 18, 2011 at 15. Since Steed lacked direct evidence of discrimination,

and thus based his claim of discrimination on circumstantial evidence, the district

court applied the familiar burden-shifting framework of McDonnell Douglas v.

Corp. V. Green, 411 U.S. 792, 93 S. Ct. 1817, 36 L. Ed.2d 668 (1973), and Texas

Department of Community Affairs v. Burdine, 450 U.S. 248, 101 S. Ct. 1089, 67 L.

Ed.2d 207 (1981). Steed’s claims of discrimination bundled together amount to

what has been referred to as “reverse redlining.” As the district court observed, in

Steed II, after noting that no circuit court had addressed the elements of an FHA

claim of “reverse discrimination,” this court took the approach taken by the district

                                          8
court in Hargraves v. Capital City Mortgage Corp., 140

F. Supp.2d 7 (D.D.C.2000). Hargraves, we said,

      defined “reverse redlining” as “the practice of extending credit on
      unfair terms” because of the plaintiff's race and geographic area. Id.
      at 20 (quotations omitted). Using this definition, the Hargraves court
      required the plaintiff to prove reverse redlining by “show[ing] that the
      defendants' lending practices and loan terms were ‘unfair’ and
      ‘predatory,’ and that the defendants either intentionally targeted on
      the basis of race, or that there is a disparate impact on the basis of
      race.” Id. (emphasis added). It also held that the plaintiff need not
      show that the defendant made loans on preferable terms to
      non-African–Americans. Id. It further explained that predatory
      lending practices include exorbitant interest rates, equity stripping,
      acquiring property through default, repeated foreclosures, and loan
      servicing procedures that involve excessive fees. Id. at 20–21.
      Finally, the court held that whether the practices alleged occurred,
      and whether the practices were unfair and predatory, is a jury
      question. Id. at 21.

308 Fed. App’x at 368-69.

      The district court assumed, for sake of argument, that the practices Steed

complained of (as outlined above) actually occurred and that they were unfair or

predatory for the purposes of federal and state fair housing acts, and then

concluded that Steed’s claims failed for lack of evidence that the practices were

based on racial animus. What Steed presented were the affidavits of three other

African-Americans (in addition to his own testimony) who said that EverHome

engaged in practices similar to those Steed complained of. The court held that this

                                          9
was not enough, standing alone to prove “a pattern of servicing practices that

target African Americans . . . or have a disparate impact on African Americans.”

Order, May 18, 2011 at 16. The court explained its holding thusly:

      In the current case, the record . . reveals only that four African Americans
      living in communities predominantly composed of African Americans
      believe that EverHome has treated them unfairly by adding inappropriate
      fees, refusing requests for information, and ultimately improperly
      foreclosing. Even assuming these allegations to be true, however, the
      record does not allow the plaintiff’s fair housing act claims to survive
      summary judgment. The absolute number (four) reveals nothing to the court
      about the proportion of loans serviced by EverHome that belong to African
      Americans (as opposed to those belonging to some other race) nor whether
      EverHome applies the allegedly predatory or unfair practices more often to
      African Americans than to people of other races. By failing to present any
      such evidence, the plaintiff fails to carry his burden of showing a prima
      facie case of discrimination based on race.

Id. at 17-18. We find no fault in the district court’s holding, and therefore its

rejection of Steed’s fair housing act claims.

      For the foregoing reasons, the judgment of the district court is

      AFFIRMED.




                                          10